Citation Nr: 1437066	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-31 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a chronic skin disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from  September 1969 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal, with the exception of the July 2014 Appellate Brief.  A review of the Veterans Benefits Management System (VBMS) reveals no documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service treatment records (STRs) show that he was treated for a blister on his right great toe in April 1971 and in June 1971 he was treated for a rash on his leg.  Following separation from active duty, the Veteran filed an Application for Medical Benefits with the Veterans Administration in October 1975 and indicated that he wanted treatment for a skin condition, which he had first developed in August 1971.  An October 1975 Medical Certificate and History that was included with the Veteran's claim indicates a rash on both shoulders, left arm and a small area of the forehead that is identified as dermatitis.  An October 1975 clinical evaluation shows tinea versicolor.

In December 2010, the Veteran filed a claim for an "unknown rash", which he reports began in September 1969.  In April 2011, the Veteran and his wife submitted statements regarding the Veteran's repeated rash episodes.  The Veteran indicated that he began to experience rashes and unpredictable outbreaks following his service in Okinawa, Japan, from 1970-1971.  His wife indicated that the Veteran had experienced outbreaks throughout their 39 year marriage.

In June 2011, the Veteran was afforded a VA examination.  The diagnosis was rash and the examiner opined that the Veteran's issues with respect to a rash are not related to a single incident during service.  In rendering the opinion, the examiner primarily cited to reports of medical history during the Veteran's reserve service dated in September 1976, September 1980, June 1984, September 1988, and November 1990 when the Veteran checked a box indicating that he did not have a skin disorder.

The Board finds that the opinion rendered by the June 2011 VA examiner is not adequate as it was based on the reports of medical history where the Veteran denied having skin problems during reserve service.  The evidence of record shows that since service the Veteran's skin disorder underwent periods of remission and reoccurrence with the first post service skin episode documented in 1975.  The VA examiner did not consider the Veteran's skin problems shortly after service nor did she adequately consider his lay reports.

The Board acknowledges that there is a positive private medical opinion from Dr. J dated in August 2012, however it is vague.  The examiner stated that "there is a 50 percent probability that his skin condition which I have treated for many years is associated with his military service."  In reaching his conclusion, Dr. J. did not provide a rationale nor identify the specific skin diagnosis that could be related to service.  Thus, under the duty to assist another VA examination is warranted to determine the nature and etiology of the Veteran's skin disorder.

Lastly, the Board notes that private medical records dated from 2011 to 2012 were associated with the Veteran's claim file since the last supplemental statement of the case (SSOC) in May 2012 without a waiver of AOJ review.  Pursuant to 38 C.F.R. § 19.37, 20.1304, the AOJ must review this evidence and issue a SSOC.


Accordingly, the case is REMANDED for the following actions:


1.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of any current skin disorder.  The examiner must do the following:

a.) After reviewing the claims folder and examining the Veteran, the examiner should reconcile the Veteran's history of various diagnoses of a skin disorder, to include dermatitis, seborrhea of the scalp, dyshidrosis, tinea versicolor, tinea pedis, and folliculitis.  

b.) For each skin disorder that is diagnosed, the examiner must offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder is related to service.  The examiner should note his 1975 report that the skin disorder had started in 1971 and that there was a diagnosis of tinea versicolor.  (Does The appellant have tinea versicolor now?)

The examiner is asked to provide a rationale for the opinions rendered.  

2.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


